 

JUN 1 2 2019

Clerk, us Distri
k, L ctc
District oF Montana.
Billings

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA, Cause No. CR 07-015-BLG-SPW
CR 07-112-BLG-SPW
Plaintiff/Respondent,
vs. ORDER RESETTING NEW
SENTENCING HEARING
FRITZ ANDERSON,
Defendant/Movant.

 

 

Upon the Defendant’s Unopposed Motion to Continue Sentencing Dates

(Doc. 519), and for good cause being shown,

IT IS HEREBY ORDERED that the resentencing currently scheduled for

July 19, 2019 at 9:30 a.m., is VACATED and reset to commence on Friday,

August 16, 2019 at 9:30 a.m. in the James F. Battin U.S. Courthouse, Billings,

Montana.

Accordingly, IT IS FURTHER ORDERED:

1. Counsel shall attempt in good faith to resolve disputes over any
material in the presentence report. Unresolved objections to be relied upon at
sentencing shall be presented to the probation officer on or before July 12, 2019.
US.S.G. § 6A1.2. Any unresolved objections are expected to be included in
the pre-sentence report, not in a sentencing memorandum.

2. The presentence report, in final form, including any unresolved
objections, shall be delivered to the Court and the parties on or before July 26,
2019.

3. Sentencing memoranda and supporting documents addressing all
relevant sentencing issues shall be filed on or before August 2, 2019. Absent good
cause shown, sentencing memoranda and supporting documents filed after August
2, 2019 will not be considered in addressing sentencing issues. Failure to timely

file sentencing memoranda may result in imposition of sanctions against counsel.

4. Responses to sentencing memoranda shall be filed on or before
August 9, 2019.
5. Reply briefs will not be accepted for filing in sentencing matters.

6. The Court will resolve objections included in the Addendum to the
presentence report at the sentencing hearing in accordance with U.S.S.G. § 6A1.3.
7. All parties that intend to have witnesses testify at sentencing shall give

notice to this Court ten (10) days prior to the sentencing date.
The clerk shall promptly notify counsel and the probation office of the entry

/4

DATED this day of June, 2019.

Lhasa £2 lalate

SUSAN P. WATTERS
United States District Judge

of this Order.
